Citation Nr: 0119756	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 25, 1993, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in September 1996.  

This issue was previously before the Board, and was denied in 
an April 1999 decision.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  On September 1, 2000, the Court 
granted the parties' motion and vacated the Board's April 
1999 decision and remanded the matter for consideration of 
the claim for an earlier effective date in light of 38 C.F.R. 
§ 3.157 and a medical report.  

During the September 1997 hearing at the RO the 
representative referenced the October 1988 Board decision 
which denied the claim of entitlement to service connection 
for PTSD.  It is unclear whether the representative is 
raising the issue of clear and unmistakable error (CUE) in 
the October 1988 decision.  Attention is directed to the 
Board's Rules of Practice concerning motion of CUE.  
38 C.F.R. § 20.1404 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO. 

2.  In March 1996 the Board determined that a November 1991 
decision by the RO, which denied service connection for PTSD 
was final and the Board also granted service connection for 
PTSD.  

3.  In September 1996 the RO assigned an effective date of 
March 25, 1993 for the grant of service connection for PTSD.

4.  The effective date for the grant of service connection 
for PTSD is May 21, 1992, the date of receipt of claim.  


CONCLUSION OF LAW

The criteria for an earlier effective date of May 21, 1992 
for the grant of service connection for PTSD have been met.  
38 U.S.C.A. §§  5110(a), (West 1991); 38 C.F.R. §§ 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1988 the Board denied his claim of entitlement to 
service connection for PTSD.  In July 1991 the veteran sought 
to reopen his claim.  In November 1991 the RO denied his 
claim for service connection for PTSD.  The notice of 
disagreement was recived in January 1992.  A Statement of the 
case was furnished in January 1992.

Received on May 21 1992 was a letter submitted by the 
veteran.  At that time he requested the RO to consider the 
accompanying documents as new and material evidence in 
support of his appeal.  Accompanying this letter was a 
statement from the Vet Center in Knoxville, Tennessee.  A 
Readjustment Counseling Therapist indicated that they had 
been treating the veteran since February 1983 for PTSD.  The 
therapist stated that this statement was in support of the 
veteran's disability claim for service connected for PTSD.  
Also received were VA and private medical records showing 
treatment for an acute paranoid reaction in December 1977, 
and PTSD in 1985, 1990, and 1991.  Several of these documents 
were previously of record.

In July 1992 the RO determine that new and material evidence 
had not been submitted to reopen the claim of service 
connection for PTSD.  Received on March 25, 1993, was the 
veteran's VA Form 9, submitted in conjunction with the 
November 1991 rating decision.  

In May 1993 the RO determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for PTSD.  Received in August 1993 was a statement 
from the veteran indicating he was disagreeing with the May 
1993 decision.  A statement of the case was issued in 
September 1993.  A Substantive Appeal was received in October 
1993.

In a March 1996 decision the Board determined that the 
November 1991 rating action was final.  The Board also 
granted service connection for PTSD.  In September 1996 the 
RO rated the veteran's service-connected PTSD 100 percent 
disabling, and assigned an effective date of March 25, 1993.  
Subsequently received were VA and private medical records 
showing treatment for several disorders, including PTSD, from 
1991 to 1999.

A hearing was held at the RO in September 1997.  At that time 
the veteran provided testimony in support of his claim.  A 
transcript of the hearing is of record.

Analysis

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO has not 
had the opportunity to review the claims folder in 
conjunction with the new legislation.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The law provides that VA has a duty to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  The Board finds that 
VA has met its duty to advise and notify the appellant in 
this case.  Specifically, the appellant was advised and 
notified of the criteria used to establish an effective date 
in the April 1997 Statement of the Case and the December 1997 
Supplemental Statement of the Case.  

The Board finds that those documents informed the veteran and 
his representative of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-47, §§  3-4, 114 Stat. 2096, 2096-2099 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A and 
5107).  After a careful review of the record, the Board is 
satisfied that all relevant facts with respect to the earlier 
effective date claim have been properly developed and that no 
useful purpose would be served by remanding this claim with 
directions to provide further assistance to the appellant. 
Thus, the Board concludes that the record is complete, and 
the duties to notify and to assist the appellant have been 
satisfied.  As a result, additional action by the RO is not 
necessary, and the veteran is not prejudiced by the Board's 
decision to address the matter without resorting to remand to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  

The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (2000).

To summarize, the Board determined in March 1996 that the 
November 1991 decision was final.  The RO construed the VA 
Form 9 received on March 25, 1993 as a reopened claim for 
service connection for PTSD.  However, the Board considers 
the veteran's statement received on May 21, 1992, as a claim 
for service connection PTSD, which was denied by the RO in 
July 1992.  The Board furhter construes a VA Form 9 received 
in March 1993 as a notice of disagreement.  The statement of 
the case was issued in September 1993 and the veteran timely 
perfected his appeal later in September 1993.  Service 
connection for PTSD was granted by the Board in March 1996.

Accordingly, It is the judgment of the Board that the 
effective date for the grant of service connection for PTSD, 
is May 21 1992, the date of receipt of claim.  

However, the Board does not find a basis for an earlier 
effective.  The various VA medical records showing treatment 
for PTSD prior to May 21 1992 do not satisfy the criteria for 
an informal claim.  The Board also notes 38 C.F.R. § 3.157 
(b)(1) is applicable in situations where a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  The Board 
finds that there is no evidence of record which supports a 
finding of an effective date prior to May 21 1992.  


ORDER

Entitlement to an earlier effctive date of May 21, 1992 for 
the grant of service  connection for PTSD is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

